Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 19,
2020, is entered into by and between UNUM THERAPEUTICS INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (together with its permitted assigns, the “Investor”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement by and between the
parties hereto, dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Purchase Agreement”).

WHEREAS:

A. Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Investor, and the Investor has agreed
to purchase, up to Twenty-Five Million Dollars ($25,000,000) of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), pursuant to
Section 2 of the Purchase Agreement (such shares, the “Purchase Shares”), and
(ii) the Company has agreed to issue to the Investor such number of shares of
Common Stock as is required pursuant to Section 5(e) of the Purchase Agreement
(the “Commitment Shares”); and

B. To induce the Investor to enter into the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

1. DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the Securities Act and providing for offering
securities on a continuous basis, and the declaration or ordering of
effectiveness of such registration statement(s) by the SEC.

(b) “Registrable Securities” means the Purchase Shares that may from time to
time be issued or issuable to the Investor upon purchases of the Available
Amount under the Purchase Agreement (without regard to any limitation or
restriction on purchases), the Commitment Shares issued or issuable to the
Investor, and any Common Stock issued or issuable with respect to the Purchase
Shares, the Commitment Shares or the Purchase Agreement as a result of any stock
split, stock dividend, recapitalization, exchange or similar event, without
regard to any limitation on purchases under the Purchase Agreement.

(c) “Registration Statement” means the Shelf Registration Statement and any
other registration statement of the Company that Registers Registrable
Securities, including a New Registration Statement, as amended when each became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus
subsequently filed with the SEC.



--------------------------------------------------------------------------------

(d) “Shelf Registration Statement” means the Company’s existing registration
statement on Form S-3 (File No. 333- 230678).

2. REGISTRATION.

(a) Mandatory Registration. The Company agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Initial Prospectus Supplement at least two (2) Business Days
prior to their filing with the SEC, and the Company shall give due consideration
to all such comments. The Investor shall use its reasonable best efforts to
comment upon the Initial Prospectus Supplement within one (1) Business Day from
the date the Investor receives the final pre-filing draft version thereof from
the Company. The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the Initial Prospectus Supplement, and shall otherwise cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of the Initial Prospectus Supplement with the SEC.

(b) Effectiveness. The Company shall use its reasonable best efforts to keep the
Registration Statement effective under the Securities Act (including through any
necessary renewals), and to keep the Registration Statement and the Prospectus
current and available (including through any necessary renewals) for issuances
and sales of all possible Registrable Securities by the Company to the Investor,
and for the resale of all of the Registrable Securities by the Investor, at all
times until the earlier of (i) the date on which the Investor shall have sold
all the Registrable Securities and no Available Amount remains and (ii) 180 days
following the earlier of (A) the Maturity Date and (B) the date of termination
of the Purchase Agreement (the “Registration Period”). Without limiting the
generality of the foregoing, during the Registration Period, the Company shall
(a) use its reasonable best efforts to cause the Common Stock to continue to be
Registered as a class of securities under Section 12(b) of the Exchange Act and
shall not take any action or file any document (whether or not permitted by the
Exchange Act) to terminate or suspend such registration and (b) file or furnish
on or before their respective due dates all reports and other documents required
to be filed or furnished by the Company pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Exchange Act)
to terminate or suspend its reporting and filing obligations under the Exchange
Act. The Registration Statement (including any amendments or supplements thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading.

(c) Prospectus Amendments or Supplements. Except as provided in this Agreement
and other than periodic and current reports required to be filed pursuant to the
Exchange Act, the Company shall not file with the SEC any amendment to the
Registration Statement or any supplement to the Base Prospectus that refers to
the Investor, the Transaction Documents or the transactions contemplated thereby
(including, without limitation, any Prospectus Supplement filed in connection
with the transactions

 

2



--------------------------------------------------------------------------------

contemplated by the Transaction Documents), in each case with respect to which
(a) the Investor shall not previously have been advised and afforded the
opportunity to review and comment thereon at least two (2) Business Days prior
to filing with the SEC, as the case may be, or (b) the Company shall not have
given due consideration to any comments thereon received from the Investor or
its counsel, unless the Company reasonably has determined that it is necessary
to amend the Registration Statement or make any supplement to the Prospectus to
comply with the Securities Act or any other applicable law or regulation, in
which case the Company shall promptly (but in no event later than two
(2) Business Days) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

(d) Sufficient Number of Shares Registered. In the event the number of shares
available under the Shelf Registration Statement is insufficient to cover the
Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Shelf Registration Statement or file a new registration
statement (together with any prospectuses or prospectus supplements thereunder,
a “New Registration Statement”), so as to cover all of such Registrable
Securities as soon as reasonably practicable, but in any event not later than
ten (10) Business Days after the necessity therefor arises. The Company shall
use its reasonable best efforts to have such amendment or New Registration
Statement become effective as soon as reasonably practicable following the
filing thereof.

(e) Offering. If the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used by the Investor under Rule 415 at then-prevailing
market prices (and not fixed prices), or if after the filing of the Initial
Prospectus Supplement with the SEC pursuant to Section 2(a), the Company is
otherwise required by the Staff or the SEC to reduce the number of Registrable
Securities included in such initial Registration Statement, then the Company
shall reduce the number of Registrable Securities to be included in such initial
Registration Statement (with the prior consent, which shall not be unreasonably
withheld, of the Investor and its legal counsel as to the specific Registrable
Securities to be removed therefrom) until such time as the SEC shall so permit
such Registration Statement to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file one or more New Registration Statements in accordance with
Section 2(d) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the prospectuses
contained therein is available for use by the Investor. Notwithstanding any
provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to register Registrable Securities (and any related conditions to
the Investor’s obligations) shall be qualified as necessary to comport with any
requirement of the SEC or the Staff as addressed in this Section 2(e).

3. RELATED OBLIGATIONS.

With respect to the Registration Statement and whenever any Registrable
Securities are to be Registered pursuant to Section 2, including on the Shelf
Registration Statement or on any New Registration Statement, the Company shall
use its reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

3



--------------------------------------------------------------------------------

(a) Notifications. The Company will notify the Investor promptly of the time
when any subsequent amendment to the Shelf Registration Statement or any New
Registration Statement, other than documents incorporated by reference, has been
filed with the SEC and/or has become effective or where a receipt has been
issued therefor or any subsequent supplement to a Prospectus has been filed and
of any request by the SEC for any amendment or supplement to the Registration
Statement, any New Registration Statement or any Prospectus or for additional
information.

(b) Amendments. The Company will prepare and file with the SEC, promptly upon
the Investor’s request, any amendments or supplements to the Shelf Registration
Statement, any New Registration Statement or any Prospectus, as applicable,
that, in the reasonable opinion of the Investor and the Company, may be
necessary or advisable in connection with any acquisition or sale of Registrable
Securities by the Investor until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the Investor thereof as set forth in such Registration Statement.

(c) Investor Review. The Company will not file any amendment or supplement to
the Registration Statement, any New Registration Statement or any Prospectus,
other than documents incorporated by reference, relating to the Investor, the
Registrable Securities or the transactions contemplated hereby unless (A) the
Investor shall have been advised and afforded the opportunity to review and
comment thereon at least two (2) Business Days prior to filing with the SEC,
(B) the Company shall have given due consideration to any comments thereon
received from the Investor or its counsel and (C) the Company will furnish to
the Investor at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or any Prospectus, except for those documents available via EDGAR.

(d) Form S-3. The Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
SEC as required pursuant to the rules of Form S-3.

(e) Copies Available. The Company will furnish to the Investor and its counsel
(at the expense of the Company) copies of the Registration Statement, the
Prospectus (including all documents incorporated by reference therein), any
Prospectus Supplement, any New Registration Statement and all amendments and
supplements to the Registration Statement, the Prospectus or any New
Registration Statement that are filed with the SEC during the Registration
Period (including all documents filed with or furnished to the SEC during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as the Investor may from
time to time reasonably request and, at the Investor’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Registrable Securities may be made; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to the
Investor to the extent such document is available on EDGAR.

(f) Qualification. The Company shall will cooperate with the Investor in
endeavoring to qualify the Registrable Securities for sale and resale under
thetake all such action, if any, as is reasonably necessary in order to obtain
an exemption for or to qualify (i) the issuance of the Commitment Shares and the
sale of the Purchase Shares to the Investor under this Agreement and (ii) any
subsequent resale of all Commitment Shares and all Purchase Shares by the
Investor, in each case, under applicable securities or “Blue Sky” laws of the
states of the United States in such states as is reasonably requested by the
Investor during the Registration Period, and shall provide evidence of any such
action so taken to the Investor. During the Registration Period, the Company
shall promptly notify the Investor of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

 

4



--------------------------------------------------------------------------------

(g) Notification of Stop Orders; Material Changes. The Company shall advise the
Investor promptly (but in no event later than 24 hours) and shall confirm such
advice in writing, in each case: (i) of the Company’s receipt of notice of any
request by the SEC or any other federal or state governmental authority for
amendment of or a supplement to the Registration Statement or any Prospectus or
for any additional information; (ii) of the Company’s receipt of notice of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or Prospectus Supplement, or
any New Registration Statement, or of the Company’s receipt of any notification
of the suspension of qualification of the Registrable Securities for offering or
sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement or any Prospectus untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement or any Prospectus in order to state a material fact required by the
Securities Act to be stated therein or necessary in order to make the statements
then made therein (in the case of any Prospectus, in light of the circumstances
under which they were made) not misleading, or of the necessity to amend the
Registration Statement or any Prospectus to comply with the Securities Act or
any other law. The Company shall not be required to disclose to the Investor the
substance or specific reasons of any of the events set forth in clauses
(i) through (iii) of the immediately preceding sentence, but rather, shall only
be required to disclose that the event has occurred. If at any time the SEC, or
any other federal or state governmental authority shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or Prospectus Supplement, the Company shall
use its reasonable best efforts to obtain the withdrawal of such order at the
earliest possible time. The Company shall furnish to the Investor, without
charge, a copy of any correspondence from the SEC or the staff of the SEC, or
any other federal or state governmental authority to the Company or its
representatives relating to the Shelf Registration Statement, any New
Registration Statement or any Prospectus, or Prospectus Supplement as the case
may be. The Company shall not deliver to the Investor any Regular Purchase
Notice, Accelerated Purchase Notice or Additional Accelerated Purchase Notice,
and the Investor shall not be obligated to purchase any shares of Common Stock
under this Agreement, during the continuation or pendency of any of the
foregoing events. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, the Company shall use its
reasonable best efforts to obtain the withdrawal of such order at the earliest
possible time. The Company shall furnish to the Investor, without charge, a copy
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement or the Prospectus, as the
case may be.

(h) Listing on the Principal Market. The Company shall promptly secure the
listing, or conditional listing as applicable, of all of the Purchase Shares and
Commitment Shares to be issued to the Investor hereunder on the Principal Market
(subject to standard listing conditions, if any, for transactions of this
nature, official notice of issuance and the Exchange Cap) and upon each other
national securities exchange or automated quotation system, if any, upon which
the Common Stock are then listed, and shall use its reasonable best efforts to
maintain, so long as any Common Stock shall be so listed, such listing of all
such Registrable Securities from time to time issuable hereunder. The Company
shall use its reasonable best efforts to maintain the listing of the Common
Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility

 

5



--------------------------------------------------------------------------------

of the Common Stock for listing on the Principal Market; provided, however, that
the Company shall not provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information and the
Company would not be required to publicly disclose such notice in any report or
statement filed with the SEC and under the Exchange Act (including on Form 8-K)
or the Securities Act. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 3(h).

(i) Delivery of Shares. The Company shall cooperate with the Investor to
facilitate the timely preparation and delivery of DWAC Shares (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to the Shelf Registration Statement or any New Registration Statement
and enable such DWAC Shares to be in such denominations or amounts as the
Investor may reasonably request and registered in such names as the Investor may
request.

(j) Transfer Agent. The Company shall at all times maintain the services of the
Transfer Agent with respect to its Common Stock.

(k) Approvals. The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any Registration Statement to be Registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

(l) Confirmation of Effectiveness. If reasonably requested by the Investor at
any time, the Company shall deliver to the Investor a written confirmation from
the Company’s counsel of whether or not the effectiveness of such Registration
Statement has lapsed at any time for any reason (including, without limitation,
the issuance of a stop order) and whether or not the Registration Statement is
currently effective and available to the Company for sale of all of the
Registrable Securities.

(m) Further Assurances. The Company agrees to take all other reasonable actions
as necessary and reasonably requested by the Investor to expedite and facilitate
disposition by the Investor of Registrable Securities pursuant to any
Registration Statement.

(n) Suspension of Sales. The Investor agrees that, upon receipt of any notice
from the Company of the existence of any suspension or stop order as set forth
in Sections 3(f) or 3(g), the Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities until the Investor’s receipt of the copies of a notice
regarding the resolution or withdrawal of the suspension or stop order as
contemplated by Section 3(f) or 3(g). Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to promptly deliver to the Investor
DWAC Shares of Common Stock without any restrictive legend in accordance with
the terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which the Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f) or 3(g) and for
which the Investor has not yet settled.

4. OBLIGATIONS OF THE INVESTOR.

(a) Investor Information. The Investor has furnished to the Company in Exhibit A
hereto such information regarding itself, the Registrable Securities held by it,
the Registrable Securities held by it and the intended method of disposition
thereof, including any arrangement between the Investor and any other Person
relating to the sale or distribution of the Securities, as required to effect
the registration of such Registrable Securities and shall execute such documents
in connection with such registration as the Company may reasonably request. The
Company shall notify the Investor in writing of any other information the
Company reasonably requires from the Investor in connection with any
Registration Statement hereunder. The Investor will as promptly as practicable
notify the Company of any material change in the information set forth in
Exhibit A, other than changes in its ownership of Common Stock.

 

6



--------------------------------------------------------------------------------

(b) Investor Cooperation. The Investor agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any amendments and supplements to any Registration Statement or New
Registration Statement hereunder.

5. EXPENSES OF REGISTRATION.

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for the Investor, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

6. INDEMNIFICATION.

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, members, managers, agents, representatives of the Investor and each
Person, if any, who controls the Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement (with the consent of the
Company, such consent not to be unreasonably withheld) or reasonable expenses,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency or body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Shelf Registration Statement, any New
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in the final Prospectus or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to the Shelf Registration Statement or any New Registration Statement or
(iv) any material violation by the Company of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”). The
Company shall reimburse each Indemnified Person promptly as such expenses are
incurred and are due and payable, for any reasonable out-of-pocket legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (A) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by the Investor or such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement, any New Registration Statement, the Prospectus or any such amendment

 

7



--------------------------------------------------------------------------------

thereof or supplement thereto, if such in each case if the foregoing was timely
made available by the Company; (B) with respect to any superseded prospectus,
shall not inure to the benefit of any such Person from whom the Person asserting
any such Claim purchased the Registrable Securities that are the subject thereof
(or to the benefit of any other Indemnified Person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation;
(C) shall not be available to the extent such Claim is based on a failure of the
Investor to deliver, or to cause to be delivered, the prospectus made available
by the Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investor pursuant to
Section 8.

(b) In connection with the Shelf Registration Statement, any New Registration
Statement or Prospectus, the Investor agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in
Section 6(a), the Company, each of its directors, each of its officers who
signed the Shelf Registration Statement or signs any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (collectively and together with an
Indemnified Person, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Investor set forth on Exhibit A attached hereto or
updated from time to time in writing by the Investor and furnished to the
Company by the Investor expressly for inclusion in the Shelf Registration
Statement or Prospectus or any New Registration Statement or from the failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, if such prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e); and, subject to Section 6(d),
the Investor will reimburse any reasonable out-of-pocket legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Investor, which
consent shall not be unreasonably withheld; provided, further, however, that the
Investor shall be liable under this Section 6(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to the Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 8.

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the

 

8



--------------------------------------------------------------------------------

indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The Indemnified Party or Indemnified Person shall cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. Any
Person receiving a payment pursuant to this Section 6 that is later determined
not to be entitled to such payment shall return such payment to the person
making it.

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

8. ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Investor may not assign its rights under this Agreement without the prior
written consent of the Company, other than to an affiliate of the Investor
controlled by Jonathan Cope or Josh Scheinfeld, in which case the assignee must
agree in writing to be bound by the terms and conditions of this Agreement.

 

9



--------------------------------------------------------------------------------

9. AMENDMENT OF REGISTRATION RIGHTS.

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Initial Prospectus Supplement with the SEC. Subject to the immediately
preceding sentence, no provision of this Agreement may be (i) amended other than
by a written instrument signed by both parties hereto or (ii) waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

10. MISCELLANEOUS.

(a) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); (iii) upon receipt, when sent by electronic message (provided the
recipient responds to the message and confirmation of both electronic messages
are kept on file by the sending party); or (iv) one (1) Business Day after
timely deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Unum Therapeutics Inc.

200 Cambridge Park Drive, Suite 3100

Cambridge, MA 02140

Telephone:         617.945.5576

E-mail:               matthew.osborne@unumrx.com

Attention:           Matthew Osborne

With a copy to (which shall not constitute notice or service of process):

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Telephone:       617.570.1955

E-mail:              DLauzon@goodwinlaw.com

Attention:         Danielle M. Lauzon, Esq.

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:       312.822.9300

Facsimile:        312.822.9301

E-mail:             jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:         Josh Scheinfeld/Jonathan Cope

 

10



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice or service of process):

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

Telephone:        305.539.3306

Facsimile:         305.358.7095

E-mail:               clayton.parker@klgates.com

Attention:          Clayton E. Parker, Esq.

If to the Transfer Agent:

Computershare

Meidinger Tower, 462 South 4th Street

Louisville, KY 40202

Telephone:       502.301.6105

E-mail:             Patricia.Peachey@computershare.com

Attention:         Patti Peachey

or at such other address, e-mail address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party at least one (1) Business Day prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.

(b) No Waiver. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Illinois, County of Cook,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be

 

11



--------------------------------------------------------------------------------

deemed to limit in any way any right to serve process in any manner permitted by
law. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(d) Integration. This Agreement, the Purchase Agreement and the other
Transaction Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the Purchase Agreement and
the other Transaction Documents supersede all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the subject matter hereof and thereof.

(e) Successors and Assigns. Subject to the requirements of Section 8, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

(f) Headings. The headings in this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(g) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction of a) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction of a) signature.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.

(j) No Third-Party Benefits This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(k) Termination. The obligations of the Company contained in Sections 2, 3, 5
and 8 of this Agreement shall terminate in their entirety upon the expiration of
the Registration Period.

*     *     *     *     *     *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE COMPANY: UNUM THERAPEUTICS INC. By:  

/s/ Charles Wilson

Name: Charles Wilson Title:   President and CEO INVESTOR: LINCOLN PARK CAPITAL
FUND, LLC BY: LINCOLN PARK CAPITAL, LLC BY: ALEX NOAH INVESTORS, INC. By:  

/s/ Jonathan Cope

Name: Jonathan Cope Title:   President

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Registration Statement and Prospectus

Information With Respect to Lincoln Park Capital

Immediately prior to the date of the Purchase Agreement, Lincoln Park Capital
Fund, LLC, beneficially owned 0 shares of Common Stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
Common Stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.